ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Horizon Industries, Ltd.                     )      ASBCA Nos. 59364, 59365
                                             )
Under Contract No. SP4704-09-A-0003          )

APPEARANCE FOR THE APPELLANT:                       Tenley A. Carp, Esq.
                                                     Arnall Golden Gregory LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    ChristinaLynn E. McCoy, Esq.
                                                    Alan S. Liu, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 21 January 2015




                                                       istrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59364, 59365, Appeals of Horizon
Industries, Ltd., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals